DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.

Claim Status
	Claims 1-10 are withdrawn.
	Claims 11-13, 16, 18, 20, 22, 25-26, 28-32 are canceled. 
	Claims 33-34 are newly added.
	Claims 14-15, 17, 19, 21, 23-24, 27 and 33-34 are examined as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-15, 17, 19, 21, 23-24, 26-27, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110096508 A1 to Bita et al. (“Bita”), in view of US 20160061735 A1 to Chen et al. (“Chen”), and as evidenced by US 20170050881 A1 to Abdolvand et al. ("Abdolvand").

Regarding claim 14, Bita discloses, a method for making a sealed device (see Fig. 8 and Fig. 10), the method comprising: 
positioning a sealing layer (see thin film stack 88 or 88a in Fig. 8 and Fig. 10) between a first glass substrate (see glass substrate 82 in Fig. 8 and Fig. 10, “incidence medium-material glass” in Table 1, and disclosed in para 0069 “a laser-treated thin film seal joins a substrate 82 comprising glass to a backplate 84 which also comprises glass”) and a second substrate (see substrate 84 in Fig. 8 and Fig. 10), the sealing layer (88 or 88a) comprising at least one metal (see thin film stack 88a comprises a reflector or reflective layer 1010, wherein thin the reflector or reflective layer 1010 is made of Aluminum as shown in Table 1), the first glass substrate (82) comprising a first surface (see annotated Fig. 10), and the second substrate (84) comprising a second surface (see annotated Fig. 10), wherein the second surface opposes the first surface (see Fig. 8 and Fig. 10);
forming a sealing interface (see Fig. 10) with the first surface (see annotated Fig. 10), the second surface (see annotated Fig. 10), and the at least one metal (1010);
directing a laser beam (see laser light 90 in Fig. 8 or arrow 1040 in Fig. 10), from a laser (see Fig. 8) operating at a predetermined wavelength (disclosed in para 0065 “Laser light 90 is applied to the thin film stack 88 to seal the substrate 82 to the backplate 84 to form the package structure 80 […] The thin film stack 88 can absorb a spectrum of light having multiple wavelengths” and disclosed in para 0081 “a 532-nm laser light is chosen to bond a substrate 82 and a backplate 84.  The composition and thickness of the layers of the thin film stack 88a are then selected and optimized to absorb between about 90 percent and about 100 percent of the 532-nm light incident on the thin film stack 88a”), onto the formed sealing interface (see Fig. 8 and Fig. 10);
converting the at least one metal of the sealing layer to metal molten material can act as a glue, flowing and spreading to conform to the topography of adjacent surfaces or incorporating the molten  material into the first surface of the first glass substrate thereby forming at least one seal that bonds the first and second surfaces of the substrates (disclosed in para 0075 and para 0076 “As illustrated in FIG. 10, laser light is applied in the direction indicated by arrow 1040 to the side of the thin film stack 88a comprising the absorber layer 1030 and enters the thin film stack 88a. The laser light is incident on the absorber layer 1030, then the spacer layer 1020 and the reflective layer 1010 […] The localized heat generation leads to melting in the vicinity of the interface between the substrate 82 and the backplate 84, and the formation of a bond between the substrate 82 and the backplate 84. In one embodiment, a portion of the substrate 82 and/or a portion of the backplate 84 that is proximate to the heated thin film stack melts. This molten material can act as a glue, flowing and spreading to conform to the topography of adjacent surfaces before solidifying back to a solid state. Thus, light absorptive thin film stacks described herein can be used to bond non-flat surfaces”); and 
wherein the at least one metal of the sealing layer comprises one or more metal films (see thin film stack 88 or 88a in Fig. 8 and Fig. 10 and Table 1).
However, Bita does not explicitly disclose, the at least one metal of the sealing layer to metal nanoparticles, wherein each metal nanoparticle has an average particle size of less than 50 nm.
Nonetheless, in para 0054, 0055, and para 0060, Chen teaches, different base materials have such a big difference in Raman signal intensity lies in the special fiber structure of the paper base […] nanoparticles formed on the paper base by the laser thermal annealing have particle diameters around 10 nm to 50 nm, preferably around 10 nm to 30 nm and densely arranged […] the nanoparticles formed on the silicon board usually have the size around 200 nm to 900 nm […] transforming the laser energy to the thermal energy to provide energy to the metal film in the process of forming nanoparticles by laser thermal annealing, the thermal energy transferring plays a very important role […] since the surfaces of the silicon board and the glass board are flat, the metal films sputtered on the surfaces will be continuous metal films, which do not have rough area to be the nucleation point, therefore, multiple shots of the laser ablation are needed to destroy the flat metal film and make the film discontinuous to generate more nucleation points to form metal nanoparticles […] using the dip coating method to produce the SERS substrate on the paper base is simulated, and the result is shown in FIG. 16. Since the nanoparticles are distributed on the whole filter paper with millimeter scale thickness, the silver nanoparticles in 30 nm size are densely arranged onto the whole paper fiber to do the simulation process. As shown in FIG. 16, the metal nanoparticles of the SERS substrate produced by the dip coating method distribute very deep.
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to try modify the step of directing the laser beam of Bita wherein the step of directing the laser beam is increasing the shots of the laser ablation to convert the at least one metal to metal nanoparticles, wherein each metal nanoparticle has an average particle size of less than 50 nm as taught and/or suggested by Chen in order improve the size and uniformity of the nanoparticles, wherein the nanoparticles of the metal thin film will be dispersed in all directions due to the irregular deformation stress caused by the instant high heat (para 0042) so as the metal nanoparticles distribute very deep with the dip coating method. Even though, Chen fails to specify a sealing interface with the first surface, the second surface, and the at least one metal, (1) Chen teaches the conventional immersion coating method with 30 nm silver nanoparticle that is configured to distribute very deep on the substrate (para 0060), and (2) Bita teaches persons of skill in the art will understand that the layers can serve multiple purposes, such that, for example, one or more of the three layers can absorb laser light and heat up, and one or more of the three layers can melt to create a bond line sealing two materials (para 0085), it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to try to increase the shots of the laser to convert the at least one metal of the sealing layer to metal nanoparticles, wherein each metal nanoparticle has an average particle size of less than 50 nm so as the nanoparticles of the metal thin film will be dispersed in all directions due to the irregular deformation stress caused by the instant high heat of the laser in order to uniformly distribute/ incorporate the metal nanoparticles into the first surface of the first glass substrate so as obtaining the sufficiently homogeneous distribution of the nanoparticles so as allowing their presence to create enhanced localized heating for the creation of a weld between two work pieces when laser energy is applied as evidenced by para Abdolvand in para 0098, since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and since it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421.  Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 

Regarding claim 15, Bita discloses, wherein the second substrate is chosen from glass, glass-ceramic, and ceramic substrates (disclosed in para 0068 “The skilled artisan will appreciate that the backplate 84 may be formed of any suitable material, such as glass, metal, foil, polymer, plastic, ceramic, or semiconductor materials (e.g., silicon).”).
 
Regarding claim 17, Bita discloses, wherein the at least one metal is chosen from aluminum, iron, copper, silver, gold, chromium, titanium, rhodium, magnesium, nickel, zinc, molybdenum, steel, stainless steel, brass, alloys thereof, and combinations thereof (see table 1, wherein Reflective Layer Aluminum about 100 nm or Absorber Layer Molybdenum about 5 nm).
 
Regarding claim 19, Bita discloses, wherein the sealing layer further comprises at least one glass sealing film (see table 1, wherein Spacer Layer Silicon dioxide about 73 nm).

Regarding claim 21, Bita discloses, wherein the sealing layer absorbs light at the predetermined wavelength and heats the sealing interface to a sealing temperature that is greater than at least one of a melting point of the sealing layer, a glass transition temperature of the first glass substrate, or a glass transition temperature of the second substrate (disclosed in para 0082 “the reflective layer comprises a metal whose melting temperature is higher than the glass transition temperature of glass”).

Regarding claim 23, Bita discloses, wherein the sealing layer has an absorption of greater than 10% at the predetermined wavelength (disclosed in para 0081 “The composition and thickness of the layers of the thin film stack 88a are then selected and optimized to absorb between about 90 percent and about 100 percent of the 532-nm light incident on the thin film stack 88a”).

Regarding claim 24, Bita discloses, wherein a melting point of the sealing layer is within 50% of a glass transition temperature of at least one of the first or second substrates (disclosed in para 0110 “the substrates comprise a low-melting temperature glass, such as but not limited to soda lime (approximate melting temperature of 500.degree.  Celsius), wherein the transition of soda lime is 1063°F, and aluminum melting point is 1221°F”).

Regarding claim 26, Bita discloses, wherein the sealing layer has a thickness of less than 500 nm (see table 1).

Regarding claim 27, Bita discloses, wherein the laser is chosen from continuous wave and quasi-continuous wave lasers and the predetermined wavelength ranges from 300 nm to 1600 nm (disclosed in para 0073 “the selected thin film stack is characterized by strong optical absorption at a low cost laser wavelength, such as an Nd:YAG laser with a 1.06 micron wavelength”, wherein it is known that Nd:YAG lasers are optically pumped using either a flashlamp or laser diode array. They are one of the most common types of laser, and are used for many different applications. They typically emit light with a wavelength of 1064 nm, but can be frequency doubled (532nm, green) or tripled (266nm, blue). Nd:YAG lasers operate in both pulsed and continuous wave (CW) mode. Pulsed Nd:YAG lasers are typically operated in a Q-switched mode).

Regarding claim 33, Bita discloses, a method for making a sealed device (see Fig. 8 and Fig. 10), the method comprising: 
positioning a sealing layer (see thin film stack 88 or 88a in Fig. 8 and Fig. 10) between a first glass substrate (see glass substrate 82 in Fig. 8 and Fig. 10, “incidence medium-material glass” in Table 1, and disclosed in para 0069 “a laser-treated thin film seal joins a substrate 82 comprising glass to a backplate 84 which also comprises glass”) and a second substrate (see substrate 84 in Fig. 8 and Fig. 10), the sealing layer (88 or 88a) comprising at least one metal (see thin film stack 88a comprises a reflector or reflective layer 1010, wherein thin the reflector or reflective layer 1010 is made of Aluminum as shown in Table 1), the first glass substrate (82) comprising a first surface (see annotated Fig. 10), and the second substrate (84) comprising a second surface (see annotated Fig. 10), wherein the second surface opposes the first surface (see Fig. 8 and Fig. 10);
forming a sealing interface (see Fig. 10) with the first surface (see annotated Fig. 10), the second surface (see annotated Fig. 10), and the at least one metal (1010);
directing a laser beam (see laser light 90 in Fig. 8 or arrow 1040 in Fig. 10), from a laser (see Fig. 8) operating at a predetermined wavelength (disclosed in para 0065 “Laser light 90 is applied to the thin film stack 88 to seal the substrate 82 to the backplate 84 to form the package structure 80 […] The thin film stack 88 can absorb a spectrum of light having multiple wavelengths” and disclosed in para 0081 “a 532-nm laser light is chosen to bond a substrate 82 and a backplate 84.  The composition and thickness of the layers of the thin film stack 88a are then selected and optimized to absorb between about 90 percent and about 100 percent of the 532-nm light incident on the thin film stack 88a”), onto the formed sealing interface (see Fig. 8 and Fig. 10);
converting the at least one metal of the sealing layer to metal molten material can act as a glue, flowing and spreading to conform to the topography of adjacent surfaces or incorporating the molten  material into the first surface of the first glass substrate thereby forming at least one seal that bonds the first and second surfaces of the substrates (disclosed in para 0075 and para 0076 “As illustrated in FIG. 10, laser light is applied in the direction indicated by arrow 1040 to the side of the thin film stack 88a comprising the absorber layer 1030 and enters the thin film stack 88a. The laser light is incident on the absorber layer 1030, then the spacer layer 1020 and the reflective layer 1010 […] The localized heat generation leads to melting in the vicinity of the interface between the substrate 82 and the backplate 84, and the formation of a bond between the substrate 82 and the backplate 84. In one embodiment, a portion of the substrate 82 and/or a portion of the backplate 84 that is proximate to the heated thin film stack melts. This molten material can act as a glue, flowing and spreading to conform to the topography of adjacent surfaces before solidifying back to a solid state. Thus, light absorptive thin film stacks described herein can be used to bond non-flat surfaces”); and 
wherein the at least one metal of the sealing layer comprises one or more metal films (see thin film stack 88 or 88a in Fig. 8 and Fig. 10 and Table 1).
However, Bita does not explicitly disclose, the at least one metal of the sealing layer to metal nanoparticles, wherein each metal nanoparticle has an average particle size of less than 50 nm.
Nonetheless, in para 0054, 0055, and para 0060, Chen teaches, different base materials have such a big difference in Raman signal intensity lies in the special fiber structure of the paper base […] nanoparticles formed on the paper base by the laser thermal annealing have particle diameters around 10 nm to 50 nm, preferably around 10 nm to 30 nm and densely arranged […] the nanoparticles formed on the silicon board usually have the size around 200 nm to 900 nm […] transforming the laser energy to the thermal energy to provide energy to the metal film in the process of forming nanoparticles by laser thermal annealing, the thermal energy transferring plays a very important role […] since the surfaces of the silicon board and the glass board are flat, the metal films sputtered on the surfaces will be continuous metal films, which do not have rough area to be the nucleation point, therefore, multiple shots of the laser ablation are needed to destroy the flat metal film and make the film discontinuous to generate more nucleation points to form metal nanoparticles […] using the dip coating method to produce the SERS substrate on the paper base is simulated, and the result is shown in FIG. 16. Since the nanoparticles are distributed on the whole filter paper with millimeter scale thickness, the silver nanoparticles in 30 nm size are densely arranged onto the whole paper fiber to do the simulation process. As shown in FIG. 16, the metal nanoparticles of the SERS substrate produced by the dip coating method distribute very deep.
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to try modify the step of directing the laser beam of Bita wherein the step of directing the laser beam is increasing the shots of the laser ablation to convert the at least one metal to metal nanoparticles, wherein each metal nanoparticle has an average particle size of less than 50 nm as taught and/or suggested by Chen in order improve the size and uniformity of the nanoparticles, wherein the nanoparticles of the metal thin film will be dispersed in all directions due to the irregular deformation stress caused by the instant high heat (para 0042) so as the metal nanoparticles distribute very deep with the dip coating method. Even though, Chen fails to specify a sealing interface with the first surface, the second surface, and the at least one metal, (1) Chen teaches the conventional immersion coating method with 30 nm silver nanoparticle that is configured to distribute very deep on the substrate (para 0060), and (2) Bita teaches persons of skill in the art will understand that the layers can serve multiple purposes, such that, for example, one or more of the three layers can absorb laser light and heat up, and one or more of the three layers can melt to create a bond line sealing two materials (para 0085), it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to try to increase the shots of the laser to convert the at least one metal of the sealing layer to metal nanoparticles, wherein each metal nanoparticle has an average particle size of less than 50 nm so as the nanoparticles of the metal thin film will be dispersed in all directions due to the irregular deformation stress caused by the instant high heat of the laser in order to uniformly distribute/ incorporate the metal nanoparticles into the first surface of the first glass substrate so as obtaining the sufficiently homogeneous distribution of the nanoparticles so as allowing their presence to create enhanced localized heating for the creation of a weld between two work pieces when laser energy is applied as evidenced by para Abdolvand in para 0098, since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and since it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421.  Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Regarding claim 34, Bita discloses, a method for making a sealed device (see Fig. 8 and Fig. 10), the method comprising: 
positioning a sealing layer (see thin film stack 88 or 88a in Fig. 8 and Fig. 10) between a first glass substrate (see glass substrate 82 in Fig. 8 and Fig. 10, “incidence medium-material glass” in Table 1, and disclosed in para 0069 “a laser-treated thin film seal joins a substrate 82 comprising glass to a backplate 84 which also comprises glass”) and a second substrate (see substrate 84 in Fig. 8 and Fig. 10), the sealing layer (88 or 88a) comprising at least one metal (see thin film stack 88a comprises a reflector or reflective layer 1010, wherein thin the reflector or reflective layer 1010 is made of Aluminum as shown in Table 1), the first glass substrate (82) comprising a first surface (see annotated Fig. 10), and the second substrate (84) comprising a second surface (see annotated Fig. 10), wherein the second surface opposes the first surface (see Fig. 8 and Fig. 10);
forming a sealing interface (see Fig. 10) with the first surface (see annotated Fig. 10), the second surface (see annotated Fig. 10), and the at least one metal (1010);
directing a laser beam (see laser light 90 in Fig. 8 or arrow 1040 in Fig. 10), from a laser (see Fig. 8) operating at a predetermined wavelength (disclosed in para 0065 “Laser light 90 is applied to the thin film stack 88 to seal the substrate 82 to the backplate 84 to form the package structure 80 […] The thin film stack 88 can absorb a spectrum of light having multiple wavelengths” and disclosed in para 0081 “a 532-nm laser light is chosen to bond a substrate 82 and a backplate 84.  The composition and thickness of the layers of the thin film stack 88a are then selected and optimized to absorb between about 90 percent and about 100 percent of the 532-nm light incident on the thin film stack 88a”), onto the formed sealing interface (see Fig. 8 and Fig. 10);
converting the at least one metal of the sealing layer to metal molten material can act as a glue, flowing and spreading to conform to the topography of adjacent surfaces or incorporating the molten  material into the first surface of the first glass substrate thereby forming at least one seal that bonds the first and second surfaces of the substrates (disclosed in para 0075 and para 0076 “As illustrated in FIG. 10, laser light is applied in the direction indicated by arrow 1040 to the side of the thin film stack 88a comprising the absorber layer 1030 and enters the thin film stack 88a. The laser light is incident on the absorber layer 1030, then the spacer layer 1020 and the reflective layer 1010 […] The localized heat generation leads to melting in the vicinity of the interface between the substrate 82 and the backplate 84, and the formation of a bond between the substrate 82 and the backplate 84. In one embodiment, a portion of the substrate 82 and/or a portion of the backplate 84 that is proximate to the heated thin film stack melts. This molten material can act as a glue, flowing and spreading to conform to the topography of adjacent surfaces before solidifying back to a solid state. Thus, light absorptive thin film stacks described herein can be used to bond non-flat surfaces”); and 
wherein the at least one metal of the sealing layer comprises one or more metal films (see thin film stack 88 or 88a in Fig. 8 and Fig. 10 and Table 1).
However, Bita does not explicitly disclose, the at least one metal of the sealing layer to metal nanoparticles, wherein each metal nanoparticle has an average particle size of less than 50 nm.
Nonetheless, in para 0054, 0055, and para 0060, Chen teaches, different base materials have such a big difference in Raman signal intensity lies in the special fiber structure of the paper base […] nanoparticles formed on the paper base by the laser thermal annealing have particle diameters around 10 nm to 50 nm, preferably around 10 nm to 30 nm and densely arranged […] the nanoparticles formed on the silicon board usually have the size around 200 nm to 900 nm […] transforming the laser energy to the thermal energy to provide energy to the metal film in the process of forming nanoparticles by laser thermal annealing, the thermal energy transferring plays a very important role […] since the surfaces of the silicon board and the glass board are flat, the metal films sputtered on the surfaces will be continuous metal films, which do not have rough area to be the nucleation point, therefore, multiple shots of the laser ablation are needed to destroy the flat metal film and make the film discontinuous to generate more nucleation points to form metal nanoparticles […] using the dip coating method to produce the SERS substrate on the paper base is simulated, and the result is shown in FIG. 16. Since the nanoparticles are distributed on the whole filter paper with millimeter scale thickness, the silver nanoparticles in 30 nm size are densely arranged onto the whole paper fiber to do the simulation process. As shown in FIG. 16, the metal nanoparticles of the SERS substrate produced by the dip coating method distribute very deep.
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to try modify the step of directing the laser beam of Bita wherein the step of directing the laser beam is increasing the shots of the laser ablation to convert the at least one metal to metal nanoparticles, wherein each metal nanoparticle has an average particle size of less than 50 nm as taught and/or suggested by Chen in order improve the size and uniformity of the nanoparticles, wherein the nanoparticles of the metal thin film will be dispersed in all directions due to the irregular deformation stress caused by the instant high heat (para 0042) so as the metal nanoparticles distribute very deep with the dip coating method. Even though, Chen fails to specify a sealing interface with the first surface, the second surface, and the at least one metal, (1) Chen teaches the conventional immersion coating method with 30 nm silver nanoparticle that is configured to distribute very deep on the substrate (para 0060), and (2) Bita teaches persons of skill in the art will understand that the layers can serve multiple purposes, such that, for example, one or more of the three layers can absorb laser light and heat up, and one or more of the three layers can melt to create a bond line sealing two materials (para 0085), it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to try to increase the shots of the laser to convert the at least one metal of the sealing layer to metal nanoparticles, wherein each metal nanoparticle has an average particle size of less than 50 nm so as the nanoparticles of the metal thin film will be dispersed in all directions due to the irregular deformation stress caused by the instant high heat of the laser in order to uniformly distribute/ incorporate the metal nanoparticles into the first surface of the first glass substrate so as obtaining the sufficiently homogeneous distribution of the nanoparticles so as allowing their presence to create enhanced localized heating for the creation of a weld between two work pieces when laser energy is applied as evidenced by para Abdolvand in para 0098, since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and since it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421.  Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Response to Amendment
The amendment of 08/26/2022 is acknowledged (i.e., newly added claim 32). 

Response to Arguments 
Applicant's arguments filed 08/26/2022 have been fully considered.
The rejections under 112(a) and 112(b) regarding claim 32 are withdrawn in view of the cancellation of the claim.
In response to applicant's argument that Chen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chen is in the same field of applicant’s endeavor since Chen is using low thermal conductivity base (i.e., paper or oxide base such glass) to restrict the laser energy to the metal thin film, only a small parts of the energy will be conducted to the low thermal conductivity base, thereby enhancing the light-heat conversion efficiency, and most of the thermal energy transformed from the laser will be conducted to the metal thin film and convert the metal thin film into nanoparticles on the low thermal conductivity base (disclosed in para 0029-0031). Even though, Chen does not mention the term “seal”, Chen teaches a dip coating method by using the laser energy, the nanoparticles are produced from a thin metal film, each has particle diameters around 10 nm to 50 nm, preferably around 10 nm to 30 nm, wherein the nanoparticles are densely arranged onto the whole substrate or deeply distribute into the whole substrate (disclosed in para 0060). In other words, sealing and coating using laser method is in the same field of applicant’s endeavor. Moreover, Chen is be reasonably pertinent to the particular problem with which the applicant was concerned since Chen teaches the nanoparticles are densely arranged onto the whole substrate or deeply distribute into the whole substrate which is known in the art that the sufficiently homogeneous distribution of the nanoparticles would allow their presence to create enhanced localized heating for the creation of a weld between two work pieces as evidenced by para Abdolvand in para 0098.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
                                                                                                                                                                                                     
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761